Appeal by defendant from a judgment of a City Magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of violation of subdivision 1, paragraph (b) of subdivision 1, and subdivision 2 of section 116 of the Sanitary Code of the City of New York. Judgment unanimously affirmed. The proof warranted a finding that the defendant was in possession of drugs contrary to the provisions of the Sanitary Code and that the drugs were held to be sold by the father of the defendant. Present — Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ.